Citation Nr: 0425956	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-04 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart and vascular 
disability, to include as secondary to inactive pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In April 1999, the veteran testified at an RO hearing; a copy 
of the hearing transcript is associated with the record.  In 
a March 2001 decision, the Board determined that the veteran 
had withdrawn an earlier request for a Travel Board hearing.  
See 38 C.F.R. § 20.704(e) (2002).  In that decision and one 
in August 2002, the Board remanded the above issue to the RO 
for additional development.  The case is now before the Board 
for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

The veteran seeks service connection for a heart and vascular 
disorder, to include as secondary to his inactive pulmonary 
tuberculosis.  In general, applicable laws and regulations 
indicate that service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as arteriosclerosis and cardiovascular-
renal disease, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As noted in the March 2001 Board 
decision and remand, a May 1999 VA heart examination report 
indicates that the veteran underwent a coronary artery bypass 
graft in February 1999 at Baptist Hospital and that the 
claims file included no records of such treatment and surgery 
nor records from Dr. C. B.  The Board also observed that, 
while the reports of the veteran's May 1999 VA heart and 
respiratory examinations contain opinions regarding the 
etiology of his heart and vascular disorders, neither 
examiner had an opportunity to review the claims file.  Since 
the Court has held that medical opinions not based on a 
factual predicate in the record lack probative value, the 
case was remanded to obtain additional treatment records and 
another nexus opinion.  See Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, in both the March 2001 and August 
2002 Board remands, the RO was instructed to insure 
compliance with the notice and duty to assist provisions of 
the VCAA.  The RO complied with most of the Board's March 
2001 remand, by obtaining treatment records from Dr. C. B. 
(which should be Dr. H. B. C.) and the Baptist Hospital and 
affording the veteran another examination.  The Board finds 
that VA's redefined duty to notify a claimant, as set forth 
in the VCAA, has not been fulfilled regarding the issue on 
appeal and the October 2001 examination report is inadequate 
as it failed to give the requested nexus opinion.  The 
February 2004 VCAA letter to the veteran also was inadequate.  
VA must inform the veteran of what information VA had 
obtained and would attempt to obtain as required by the VCAA, 
advise him of what information is needed to establish 
entitlement to service connection, and request or tell him to 
provide any evidence in his possession that pertains to his 
claim.  See VAOPGCPREC 7-2004.  Specifically, the VCAA 
requires not only that VA inform the veteran how he can 
prevail on his service connection claim, but VA must discuss 
the difference between service connection awarded on a 
direct, presumptive and secondary service-connection basis.  
Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the Board's 
previous March 2001 and August 2002 remands and the 
provisions of the VCAA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection on a direct 
basis under 38 C.F.R. § 3.303, a 
presumptive basis under 38 C.F.R. 
§§ 3.307 and 3.309, and on a secondary 
basis under 38 C.F.R. § 3.310; (2) inform 
him of any information and evidence not 
of record (a) that is necessary to 
substantiate the claim, (b) that VA has 
or will seek to provide, and (c) that the 
claimant is expected to provide; and (3) 
request or tell the claimant to provide 
any evidence in his possession that 
pertains to his claim.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.

2.  After completion of the above, the RO 
should schedule the veteran for an 
examination, by an appropriate examiner, 
to determine the etiology, nature, and 
extent of any heart and/or vascular 
disorder(s) found.  The claims file and 
copies of the March 2001 decision and 
this remand must be made available to the 
physician for review in conjunction with 
the examination, and the examination 
report should so indicate.  All necessary 
tests and studies should be conducted.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer 
opinions as to whether it is at least as 
likely as not (50 percent or more 
probability) that any current heart and 
vascular disorder was: (1) incurred in, 
or aggravated by active service; (2) was 
manifested within one year after 
discharge from service (on August 26, 
1946) or (3) proximately due to, or the 
result of, the veteran's service-
connected pulmonary tuberculosis, 
including on the basis of aggravation.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
If any requested medical opinion cannot 
be given, the examiner(s) should state 
the reason why.

3.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the veteran's claim, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



